Citation Nr: 0204374	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  99-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disability.

2.  Entitlement to service connection for cramps in the 
hands, claimed as due to an undiagnosed illness.

3.  Entitlement to service connection for cramps in the legs, 
claimed as due to an undiagnosed illness.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980, and from January 1991 to March 1991.  His second period 
of active military service occurred during Operation Desert 
Storm (also referred to as "the Persian Gulf War"), but he 
is not shown to have served in the Southwest Asia (SWA) 
theater of operations during that time.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

This case was remanded by the Board in November 2000 for 
additional development pursuant to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  As will be thoroughly explained in the body of 
this decision, the RO complied, to the extent permitted by 
the veteran, with the Board's instructions, and the case has 
since been returned to the undersigned, for appellate 
disposition.

In a VA Form 21-4138 that the RO received in May 2001, the 
veteran appeared to express his intention to submit a claim 
of entitlement to service connection for a disability 
manifested by stomach cramps.  This matter is referred back 
to the RO for appropriate action.




FINDINGS OF FACT

1.  All reasonable efforts to secure and develop the evidence 
that is necessary for an equitable disposition of the matters 
on appeal have been made by the agency of original 
jurisdiction.

2.  In May 2001, VA received a written communication from the 
veteran essentially expressing his desire to withdraw his 
appeal of the claim of entitlement to service connection for 
a chronic back disability; as of that date, the Board had not 
yet promulgated a final decision on the veteran's appeal. 

3.  The veteran served during the Persian Gulf War, but he is 
not considered a Persian Gulf veteran for VA compensation 
purposes because he did not serve in the Southwest Asia 
theater of operations.

4.  It is not shown that the veteran suffers from a chronic 
disability manifested by cramps in his hands, and that such 
claimed disability is causally related to service.

5.  It is not shown that the veteran suffers from a chronic 
disability manifested by cramps in his legs, and that such 
claimed disability is causally related to service.

6.  The additional evidence that has been associated with the 
file with regard to the veteran's petition to reopen his 
claim of entitlement to service connection for residuals of a 
left ankle injury is not significant enough to warrant its 
consideration in order to fairly decide the merits of that 
particular claim.


CONCLUSIONS OF LAW

1.  The appeal with regard to the claim of entitlement to 
service connection for a chronic back disability has been 
withdrawn.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 
20.204(b) (2001).

2.  Service connection for a disability manifested by cramps 
in the hands, on a direct basis, or as a sign or symptom of 
an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.2(i), 3.303, 3.304, 3.317 (2001).

3.  Service connection for a disability manifested by cramps 
in the legs, on a direct basis, or as a sign or symptom of an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.2(i), 
3.303, 3.304, 3.317 (2001).

4.  The July 1981 rating decision that denied entitlement to 
service connection for residuals of a left ankle injury is 
final.  38 U.S.C.A. § 7105(b) and (c) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, and 20.302(a) 
(2001). 

5.  None of the evidence that has been associated with the 
file since the July 1981 rating decision in support of the 
veteran's application to reopen a claim of entitlement to 
service connection for residuals of a left ankle injury is 
new and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

A review of the service medical records from the veteran's 
first period of active military service shows a diagnosis of 
asymptomatic pes planus, mild, upon induction examination in 
August 1977, and a reported history of swollen or painful 
joints and "trick" or locked knee, in the report of medical 
history of the same date.

An October 1977 service medical record confirms the diagnosis 
of pes planus rendered on induction. 

A March 1978 service medical record reveals complaints of 
left leg pain during the past 24 hours.  Physical examination 
was unremarkable, with no evidence of edema, ecchymosis, or 
tenderness.  Cramps was listed as the impression.

According to an April 1978 service medical record, the 
veteran complained of a one-month history of right knee pain, 
and said that he had a history of problems in the joints.  
Physical examination revealed slight edema.  Impression was 
muscle strain secondary to running during physical training 
("PT").

An undated service medical record, apparently produced 
sometime between April and May 1978, reveals complaints of 
right knee pain after running six miles the day before.  
Physical examination revealed some lateral and medial 
collateral laxity in the knees, worse on the right, and some 
subpatellar crepitus.  Chondromalacia patella, right knee, 
with some medial collateral and lateral collateral laxity, 
was the impression.

Complaints of pain in the heel of the left foot during the 
past three days, with no past history of injury, were 
recorded in June 1978.  Examination revealed minor edema to 
the posterior aspect of the left foot and decreased range of 
motion due to pain, with no discoloration.  The impression 
was tendinitis.  Similar complaints and objective findings 
were reported 15 days later, also in June 1978.

According to a July 1978 service medical record, the veteran 
reported a three to four-week history of left ankle pain, 
secondary to having injured the ankle during PT.  The 
examination of the left ankle was unremarkable, and the 
barely legible assessment seems to read "soft tissue 
strain" (or sprain).  Similar complaints were reported eight 
days later, but the examination again revealed no swelling, 
edema, deformity, or discoloration.  X-Rays were ordered, and 
they were interpreted as revealing no gross deformities and 
no evidence of fractures or calcifications, and the 
impression was accordingly listed as "[questionable] ankle 
pain of unknown etiology, no pathology found."

In August 1978, the veteran gave a three-day history of pain 
in the left ankle, secondary to "falling on it."  Physical 
examination revealed evidence of edema to the lateral aspect 
of the ankle, with point tenderness to the lateral side.  
Range of motion was limited.  Sprain was the impression, but 
it was again noted that X-Rays showed no evidence of 
fracture.  Bed rest and elevation were prescribed.

According to an October 1978 service medical record, the 
veteran had injured his left ankle two months ago and had 
been placed in a short leg cast for four weeks.  This record 
further shows that the veteran was referred to an 
orthopedist, who indicated that the veteran had suffered a 
significant sprain of the left ankle six weeks ago, but that 
recent X-Rays were within normal limits, and that he felt 
that there had been "satisfactory progress of what was a 
moderately severe sprain."  This physician recommended that 
the veteran be returned to "PT at own pace."

Another service medical record also dated in October 1978 
reveals the examiner's opinion that the veteran had a 
possible tendinitis.

In June 1979, the veteran again complained of pain in the 
left foot, during the past three days, and gave a history of 
an injury to the left foot a year ago.  The impression was 
listed as rule out stress fracture.  On follow-up 
consultation the following month, it was noted that X-Rays 
were negative but that the veteran complained of a shooting 
sensation from the tip of his third toe to his ankle.  The 
impression was neuralgia.

According to a September 1979 service medical record, the 
veteran had had a motor vehicle accident three days before 
and was now complaining of left shoulder and hip pain.  X-
Rays were, however, interpreted as showing "no fractures," 
and the impression was listed as "contusions."

Another service medical record also dated in September 1979 
shows complaints of pain in the anterolateral aspect of the 
left ankle upon activity, with swelling.  X-Rays revealed no 
signs of fracture or arthritis, and the examination of the 
ankle was negative, with no signs of fracture or infection, 
no crepitus and full range of motion of the ankle joint.  The 
assessment was listed as resolved mild ankle sprain times one 
year.  On this date, the veteran also had a podiatry 
consultation, at which time he complained of a one-year 
history of periodic episodes of pain from the third toe to 
the ankle.

Also in September 1979, the veteran complained of an injury 
to the right ankle the day before.  Physical examination 
showed decreased range of motion, swelling, and little 
discoloration.  The assessment was listed as questionable 
sprain, rule out fracture.

In December 1979, the veteran complained of a painful left 
ankle for the past two days, and gave a history of a stress 
fracture a year ago.  The examination was negative, and the 
assessment was listed as ankle pain of unknown etiology.

A May 1980 service medical record reveals complaints of pain 
in the left hand for the past two weeks.  The pain occurred 
when doing push-ups, started in the palm, and radiated into 
the fingers.  The examination was negative other than for 
evidence of tenderness over the fourth proximal 
interphalangeal (PIP) joint, and the assessment was listed as 
left hand pain.

A partially-legible service medical record dated in August 
1980 shows complaints of sore feet, a normal examination 
except for some evidence of lesions, and assessments of 
overuse [syndrome?] and tinea pedis.  Two days later, the 
veteran again complained of left foot pain, but it was noted 
that he had a normal examination of the foot.  On further 
examination, however, it was noted that there was abrasion 
over the second and third left toes, with decreased range of 
motion of the toes.  Contusion, left foot, was the 
assessment.

In his report of medical history for separation purposes from 
his first period of active military service, dated in July 
1980, the veteran gave a history of swollen or painful 
joints, cramps in his legs, a "trick" or locked knee, and 
foot trouble, and denied ever having had, or currently 
having, broken bones, arthritis, rheumatism or bursitis.  
Regarding his state of health at the time, he stated that "I 
can't really say if I'm in a fair or poor condition."  The 
physician's summary section at the end of this report 
indicates that the veteran had pain in his left ankle 
secondary to an old injury, and that he also suffered from 
cramps in both legs after strenuous exercise.

The veteran's report of medical examination for separation 
purposes, also dated in July 1980, reveals normal clinical 
evaluations of the veteran's upper extremities, feet, and 
spine and "other musculoskeletal systems."  It also shows 
an "abnormal" clinical evaluation of the veteran's lower 
extremities other than the feet, and an explanation to the 
effect that, on examination, there was good range of motion 
in both ankles, and no swelling or deformities.  It was 
reported that the veteran had ankle pain secondary to an old 
injury.  

The veteran was examined by VA in May 1981.  According to the 
report of this examination, dated in June of that year, the 
veteran indicated that he had injured his left hand in the 
past, but did not remember how or when, and could not tell 
the examiner what kind of injury it was.  The examiner 
indicated that the examination was "entirely negative" and 
revealed "a normal hand," with normal function, normal 
ranges of motion in all fingers, and no evidence of atrophy.  
The veteran also said that his knees gave him trouble at 
times but the examiner said that "here again I get no 
evidence of any specific injury and he says he has no bad 
problem with them."  Knee examination revealed that the legs 
were well developed and very muscular.  There was no redness, 
swelling, or edema about the joints, and the ranges of motion 
of both knees were characterized as "stable."  The examiner 
said that "[o]bjectively I find no particular symptoms."

According to the above report, the veteran also stated that 
his left ankle bothered him "a little bit" in cold weather, 
and gave a history of having had a sprain to his left ankle.  
Examination of both ankles showed no redness, swelling, or 
edema.  The lateral ligaments of both ankles were "slightly 
relaxed, but nothing pathological."  There was normal range 
of motion in both ankles and there were no objective 
symptoms, although the examiner stated that he would check by 
X-Rays.  He further noted that the veteran apparently had had 
a tendinitis of his left Achilles tendon, which the veteran 
said was quite sore, although at the time of the examination 
there was no evidence of crepitation, redness, swelling, or 
edema about it, and the tendinitis appeared to have resolved 
completely.  The pertinent diagnoses were listed as residuals 
of injuries to the ankles, not found; chondromalacia of the 
knees, not found; residuals of injury to the left hand, not 
found; and history of tendinitis of the left Achilles tendon, 
resolved.

VA X-Rays of the veteran's left hand, knees, and ankles, 
obtained in May 1981 were interpreted as follows:

LT HAND:  No soft tissue swelling is 
seen.  The bones & joints are normal.
IMP:   Normal examination of the left 
hand.

BOTH KNEES:  No joint effusions are seen.  
The bony mineralization is normal.  The 
knee joint spaces are well maintained.
IMP:  Normal examination of the knees.

BOTH ANKLES:  No soft tissue swelling is 
seen.  The ankle mortise is intact 
bilaterally.  No acute or remote injury 
is identified.
IMP:  Normal examination of the ankles.

By rating decision dated in July 1981, the RO denied a claim 
for service connection for residuals of an injury to the left 
ankle, on the basis that the inservice injury resolved 
without residuals and was not found on VA examination.  The 
veteran was advised of this adverse decision, and of his 
appellate rights, by letter dated July 28, 1981.  There is no 
evidence in the record, nor has the veteran ever claimed, 
that an appeal of this rating decision was ever filed.

In a report of medical history that he filled out and signed 
for Army National Guard retention purposes in November 1984, 
the veteran reported a history of swollen or painful joints, 
cramps in his legs, and foot trouble.  The examiner noted 
regarding these complaints that the history of leg cramps was 
in the past, "during basketball," and that there were 
"none now," that the veteran's knees used to swell "when 
playing ball," and that the veteran had worn a brace after a 
"right" ankle injury.
A report of medical examination of the same date reveals 
normal clinical evaluations of the veteran's upper 
extremities, lower extremities, feet, and spine and other 
musculoskeletal systems.

In another report of medical history that he filled out and 
signed for Army National Guard retention purposes, this time 
in January 1989, the veteran denied ever having had, or 
currently having, swollen or painful joints, cramps in his 
legs, and broken bones.  He reported foot trouble, and the 
examiner noted that it referred to occasional inflammation 
around the left lateral malleolus.  A report of medical 
examination of the same date reveals normal clinical 
evaluations of the veteran's upper extremities, lower 
extremities, feet, and spine and other musculoskeletal 
systems.

The report of medical history that was filled out for 
separation purposes upon discharge from the veteran's second 
period of active military service, dated in March 1991, 
reveals complaints of swollen or painful joints, cramps in 
the legs, and foot trouble, and a statement from the veteran 
to the effect that "I'm in good health [and am taking] no 
med[ication]s."  The examiner explained in this report that 
the complaint of "painful joints" referred to episodes as a 
"kid, [with] no problems now."  The report of medical 
examination of the same date reveals an entirely negative 
examination of the veteran's body.

In a DD Form 2246, Applicant Medical Prescreening Form, that 
the veteran filled out in January 1992 for Army National 
Guard processing purposes, the veteran denied ever having 
had, or currently having any painful or "trick" joints or 
loss of movement in any joint, as well as any impairment of 
the use of his arms, legs, hands, and feet.  He also denied 
any hospitalizations for the medical treatment of illnesses 
or injuries in the past, as well as the use of any medicines 
or the incurrence of any illness or injury, including broken 
bones, that required medical treatment including surgery.
 
In a report of medical history that he filled out and signed 
for Army National Guard purposes in November 1992, the 
veteran denied ever having had, or currently having, swollen 
or painful joints, cramps in his legs, broken bones, and foot 
trouble.  The veteran described his present health as 
"good," indicated that he was taking "no medications," and 
the examiner wrote down that there was no evidence of 
fractures or illnesses at the time.  The report of medical 
examination of the same date reveals normal clinical 
evaluations of the veteran's upper extremities, lower 
extremities except the feet, and spine and other 
musculoskeletal systems.  This report contains an abnormal 
clinical evaluation of the veteran's feet, and the examiner's 
explanation that the veteran had mild pes planus, 
asymptomatic, as well as hallux valgus.

According to a February 1996 Annual Medical Certificate, the 
veteran reported "foot problems - states hurts to walk," 
and right arm pain.  No particular diagnosis was rendered.

In a February 1997 DA Form 7349-R, Medical Review- Annual 
Medical Certificate, the veteran indicated that he had 
medical problems, which were described as cramps in the 
extremities and knee swelling.  He denied taking any 
medications.  The initial reviewer's notes reveal that the 
veteran was complaining of a neurological complication from 
Desert Storm which was getting worse, as there had been an 
increase in symptoms during the past year.
 
Another National Guard medical record, dated in June 1997, 
reveals that the veteran stated that he had suffered an 
injury to his left heel during physical training that morning 
when a stone got into his sneaker and he ran on it for two 
miles.  Physical examination revealed a cut of a quarter of 
an inch above the heel of the left foot, with no swelling.  
The assessment was listed as rule out bruise, alteration in 
skin integrity.

In September 1997, the veteran filed a claim for "severe 
cramps in the hands and feet," which he indicated were 
acquired during the Desert Storm mobilization.  

In March 1998, the RO sent the veteran a development letter, 
informing him of the evidence that he needed to submit in 
order to have a substantially complete claim for service 
connection for signs or symptoms of an undiagnosed illness.  
He was also sent a letter, also dated in March 1998, 
explaining to him that he needed to submit new and material 
evidence so as to warrant the reopening of his previously 
denied claim for service connection for a left ankle 
disability.  No response was received from the veteran to 
either communication.

Having on file no evidence of the veteran ever having served 
overseas during his second period of active military service, 
and in view of the fact that the veteran's DD Form 214 showed 
no foreign or sea service in 1991, the RO requested 
verification from the National Personnel Records Center 
(NPRC) of the veteran's implied allegation of having served 
in the SWA theater of operations.  In May 1998, the NPRC 
informed the RO that the "record does not show any SWA 
service."

In December 1998, the RO denied the veteran's claims for 
service connection for cramps in the hands and feet, claimed 
as due to undiagnosed illnesses, and service connection for a 
back condition, and denied the veteran's request to reopen 
the previously denied claim for service connection for a left 
ankle injury.  The reopening of the latter claim was denied 
essentially because no new evidence was submitted in 
connection with the veteran's claim for service connection 
for a left ankle disability.

In his Substantive Appeal, which was received at the RO in 
April 1999, the veteran indicated the following, regarding 
his claims for service connection based on an undiagnosed 
illness:

I have cramps in hands and feet that 
started some months after Desert Storm.  
It happens most of the time from hand[s] 
to feet, or from feet to hands.  If I'm 
doing a lot of work with my hands that's 
where it starts.  I had another Army 
N[ational] G[uard] partner, that had the 
same symptoms.  Some of the doctors are 
saying that maybe [it was] caused by low 
possassin [sic].  We think that it might 
be caused from a c[h]emical reaction from 
some chemicals left on some of the 
returning vehic[les].  This stress smears 
to every so o[ft]en, but when it does I 
have to keep on pressing my hands down or 
against something.

In his Substantive Appeal, the veteran also indicated that 
his back and ankle injuries happened when he fell into a big 
ditch during his first period of active military service, and 
that his left ankle bothered him mostly during the cold 
weather season.

A January 1998 report of medical history that was filled out 
for Army National Guard retention purposes reveals complaints 
of cramps in the legs and foot trouble, while a report of 
medical examination that was completed on the same date, for 
the same purposes, shows normal clinical evaluations of the 
veteran's upper extremities, feet, and lower extremities.

The record shows that the veteran failed to report for a 
hearing that was scheduled at the RO for June 23, 1999.  The 
hearing was then re-scheduled for July 22, 1999, but the 
veteran again failed to report.

In the November 2000 remand, the Board asked the RO to 
contact the veteran and request him to identify all sources 
of medical treatment received for his claimed disorders, and 
to furnish signed authorizations for the release of medical 
records from medical health care providers, to include a 
"Dr. Trash."  The RO was also asked to schedule the veteran 
for an orthopedic examination to determine the most probable 
pathology of the veteran's complaints regarding cramps in his 
hands and feet and a low back disorder.  The examiner was 
then to be asked to provide an etiology opinion for each 
specific disorder diagnosed.  The veteran was specifically 
advised in this remand that, per 38 C.F.R. § 3.655, failure 
to cooperate by not reporting for any scheduled examination 
may result in the denial of his claims.

By letter dated December 14, 2000, the RO requested from the 
veteran the information/evidence referred to in the previous 
paragraph pertaining to medical treatment for the claimed 
disorders.  Also in December 2000, a request was made by the 
RO to schedule the veteran for the requested orthopedic 
examinations of his feet, hands, and spine.  On January 23, 
2001, the examinations were canceled because the veteran 
failed to report, and a notation was added to the record 
indicating "no shows twice."

By letter dated April 26, 2001, the RO informed the veteran 
of the enactment of the VCAA, and of VA's re-defined duties 
to assist and notify claimants regarding the development 
needed to submit evidence in support of their claims.  The 
veteran was reminded that, while VA is required to make 
reasonable efforts to assist claimants in developing evidence 
necessary to support their claims, the veteran still needed 
to provide enough information about any pertinent records not 
yet in the file so that VA could secure them on his behalf.  
The veteran was also advised regarding the need for evidence 
showing the onset of a current disability during service, and 
competent evidence showing a nexus between a current 
disability or service, or the existence of a presumptive 
disease within a certain timeframe after service.  The 
veteran was specifically informed of the evidence that was 
still needed in his case and of the steps that he needed to 
take to put VA in a position to assist him further.  He was 
also given a toll free number to call in case he had any 
questions.

No response to any of the above communications sent by the RO 
was received from the veteran.

In May 2001, the RO received a form from the veteran waiving 
his right to a 60-day period to respond to the latest 
Supplemental Statement of the Case (also dated May 2001), and 
with a note to the effect that "service connection for [a] 
back condition wasn't one of the claims" he wished to pursue 
and that a claim for stomach cramps "should have been added 
to the list."

In July 2001, the RO issued a Supplemental Statement of the 
Case (SSOC), explaining in detail the reasons for the 
continued denial of the veteran's claims after re-
adjudication under the VCAA.

Initial considerations pertaining to VA's re-defined duty to 
assist and notify

Initially, the Board notes that, on November 9, 2000, while 
this appeal was pending, the President signed into law the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  Among other things, this new law redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In the pertinent part, the VCAA specifically provides that 
"[n]othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured . . .  
."  38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  They, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

Under the VCAA and its implementing regulations, VA has a 
duty to notify the claimant and his or her representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  In the present 
case, the veteran has been notified by the RO, by means of 
the March 1998 letters, the December 1998 rating decision on 
appeal, the statement and supplemental statements of the case 
issued throughout the pendency of this appeal, and the VCAA 
letter dated April 26, 2001, of the evidence that he needs to 
submit to substantiate his claims on appeal, and of the 
applicable laws and regulations.  Thus, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

Also under the VCAA and its implementing regulations, VA has 
a duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  In the present 
case, the RO has secured the veteran's service medical 
records, scheduled the veteran for an RO hearing (twice) and 
medical examinations of his feet, hand and spine, and 
contacted the veteran asking him to list all sources of VA 
and/or private treatment received for the claimed 
disabilities so that steps can be taken to secure any 
additional evidence that is not yet of record.  
Unfortunately, the veteran failed to report for his scheduled 
RO hearings and medical examinations and has not responded to 
the various development letters sent to him by the RO 
throughout the pendency of this appeal.

The United States Court of Veterans Appeals (known as the 
United States Court of Appeals for Veterans Claims since 
March 1999, hereinafter referred to as "the Court") has 
said that, in order for VA to process claims, individuals 
applying for benefits have a responsibility to cooperate with 
the agency in the gathering of the evidence necessary to 
establish allowance of benefits.  Morris v. Derwinski, 1 Vet. 
App.  260, 264 (1991).  The Court has further explained in 
the past that VA's duty to assist is not always a one-way 
street, nor is it a blind alley and that, if a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he or she may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran's duty 
to cooperate with VA's efforts to develop the claim include 
reporting for a medical examination and submitting to the 
Secretary all medical evidence supporting his claim.  Olson 
v. Principi, 3 Vet. App.  480, 483 (1992).

The above interpretations of VA's duty to assist by the Court 
were rendered prior to the enactment of the VCAA.  However, 
it is the Board's opinion that those interpretations still 
stand today, as they clearly are not in conflict with the 
provisions of the VCAA, and don't impose any additional 
burden on a claimant.  Instead, they just make it clear that 
a claimant cannot sit still and refuse to cooperate with VA's 
efforts to develop his or her claim.

In the present case, VA has clearly exhausted all available 
avenues in trying to assist the veteran to secure evidence 
that may help substantiate his claims on appeal, but the 
veteran has not cooperated with VA.  Therefore, additional 
action by VA to further develop the record is not warranted.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the  matters on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, a 
remand of this case would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims).  

Finally, the Board's consideration of the VCAA regulations in 
the first instance is not prejudicial to the veteran because 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the VCAA.  

First issue
Entitlement to service connection for a chronic back 
disability

An appellant can withdraw an appeal to the Board by 
submitting a written request to that effect at any time 
before the Board promulgates a final decision on the matter 
in question.  See 38 C.F.R. § 20.204(b) (2001).  Hamilton v. 
Brown, 4 Vet. App. 528, 544 (1993) (A claimant may limit the 
scope of an appeal to less than maximum benefits by expressly 
indicating an intent that adjudication of certain specific 
claims not proceed at a certain point in time.  When he or 
she does that, neither the RO nor the Board has authority to 
adjudicate those specific claims, absent a subsequent request 
or authorization from the claimant or his or her 
representative).  See also Hanson v. Brown, 9 Vet. App. 29, 
31 (1996) (When a claim is withdrawn by a veteran, it ceases 
to exist; it is no longer pending and it is not viable).

The withdrawal of an appeal effectively creates a situation 
where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed.  Consequently, in such an instance, 
dismissal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 
1991).

In the present case, the record shows that the veteran filed 
a notice of disagreement (NOD) in June 1999 with respect to 
"all the issues" denied in the December 1998 rating 
decision.  The issue of entitlement to service connection for 
a chronic back disability was among the four issues denied in 
that rating decision.  The RO included that issue in the 
Statement of the Case that was issued in March 1999, and the 
veteran addressed it when he filed his Substantive Appeal in 
April 1999.  However, in the statement from the veteran that 
was received at the RO in May 2001, the veteran indicated 
that "service connection for [a] back condition wasn't one 
of the claims" he wished to pursue.  As of that date, the 
Board had not yet promulgated a final decision on his appeal.

Because the veteran has clearly expressed his desire to 
terminate his appeal for benefits, because he has done so in 
writing, and because the Board had not yet promulgated a 
decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal of 
the issue of entitlement to service connection for a chronic 
back disability have been satisfied.  38 C.F.R. § 20.204(b) 
(2001).  Accordingly, further action by the Board on this 
particular matter is not appropriate, and the appeal should 
be dismissed.  38 U.S.C.A. § 7105(d) (West 1991).

Second and third issues
Entitlement to service connection for cramps in the hands and 
legs,
claimed as due to an undiagnosed illness

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).

In general, VA shall pay disability compensation benefits to 
a Persian Gulf veteran who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed 38 C.F.R. § 3.317(b), provided that such 
disability (1) became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006; and (2) by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117(a) (West 1991); 38 C.F.R. § 3.317(a)(1) (2001). 

For the purposes of § 3.317(a)(1), "signs" or "symptoms" 
which may be manifestations of an undiagnosed illness 
include, but are not limited to:  (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) Sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 U.S.C.A. § 1117(g) (West 
1991); 38 C.F.R. § 3.317(b) (2001).

For VA purposes, the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or air service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  The "SWA theater of operations" includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations. 38 U.S.C.A. § 1117(d), (f) (West 1991); 38 C.F.R. 
§ 3.317(d) (2001).

According to VA regulation, the "Persian Gulf War" started 
on August 2, 1990, and is to be considered as having ended on 
a date to be prescribed in the future by Presidential 
proclamation of law.  38 U.S.C.A. § 1117(b), (d) (West 1991); 
38 C.F.R. § 3.2(i) (2001).

In the present case, the veteran's two-month period of active 
military service in 1991 did not include any service overseas 
or in foreign countries, and the NPRC has confirmed that the 
veteran's "record does not show any SWA service."  Thus, 
since it is not shown that the veteran served in the SWA 
theater of operations during the Persian Gulf War, the 
veteran's claim for service connection for medical signs or 
symptoms claimed as due to an undiagnosed illness under 
§ 3.317 cannot be further entertained on appeal.

In reviewing the veteran's claim for service connection on a 
direct service connection basis, the Board notes that a 
chronic disability manifested by cramps in the legs and hands 
was never diagnosed during service, nor has it ever been 
diagnosed at any time afterwards.  The veteran's complaints 
of problems with his left hand, knees and left ankle on VA 
examination in 1981 were not substantiated by the objective 
findings reported, which essentially showed no evidence of 
the claimed chronic disabilities.  More recent efforts by VA 
to further develop the veteran's claims in light of the 
enactment of the VCAA were essentially rendered futile due to 
the veteran's failure to report for VA examinations and 
provide additional information about his claims on appeal.  
As indicated earlier, VA's duty to assist notwithstanding, a 
claimant cannot passively wait for assistance from VA in 
those circumstances where he or she may or should have 
information that is essential in obtaining the putative 
evidence, and his or her duty to cooperate with VA's efforts 
to develop the claim include reporting for a medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  

In sum, it is not shown that the veteran suffers from a 
chronic disability manifested by cramps in his hands and/or 
legs, and that the claimed disability is causally related to 
service.  In view of this finding, the Board concludes that 
service connection for a disability manifested by cramps in 
the hands and legs is not warranted.

Fourth issue
Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for residuals of a left ankle injury

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2001).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file an NOD with the 
decision, and the decision becomes final if an NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (2001).

In the present case, since the veteran never filed an NOD 
with the July 1981 rating decision that denied service 
connection for residuals of a left ankle injury, that rating 
decision is now final.  Once a decision is final, VA has no 
jurisdiction to once again consider the claim on the merits, 
unless the veteran submits new and material evidence.  See 
38 U.S.C.A. § 5108 (West 1991).  The United States Court of 
Appeals for the Federal Circuit has specifically held that 
the Board may not consider the merits of a previously and 
finally disallowed claim unless new and material evidence is 
presented.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

As noted earlier in this decision, the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of the term 
"new and material evidence" apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's claim in the present case was received in 
September 1997.  Therefore, the amendments are not applicable 
to the veteran's claim.

According to VA regulation, new and material evidence is 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  The question of whether newly-
submitted evidence constitutes "new and material evidence" 
is to be answered in each particular case based on the 
definition provided by this regulation.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim, or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

In the present case, the last disallowance of the veteran's 
claim for service connection for residuals of a left ankle 
injury, on any basis, was accomplished in the July 1981 
rating decision.
 
The evidence that has been associated with the file since the 
July 1981 rating decision consists of the veteran's 
statements regarding this issue, which he recorded in his 
Substantive Appeal, and the service medical records from the 
veteran's second period of active military service, as well 
as copies of the veteran's Army National Guard medical 
records.  The veteran's statements merely restate his 
contentions, already of record as of July 1981, to the effect 
that he believes that he has a chronic left ankle disability 
that is the result of the left ankle sprain that he suffered 
during his first period of active military service.  The 
veteran's statements are essentially a repetition of his 
previous assertions that were before VA in 1981; thus, they 
are basically cumulative and not new.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  Moreover, 
any lay statements concerning the onset of any medical 
condition are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The medical records associated with the file after July 1981 
show no objective, competent evidence of the current 
manifestation of a chronic left ankle disability, or of there 
being a nexus, or causal relationship, between the claimed 
current left ankle disability and service.  Therefore, they 
are not material to the issue of service connection for a 
left ankle disability.

The additional evidence that has been associated with the 
file with regard to the veteran's petition to reopen his 
claim of entitlement to service connection for residuals of a 
left ankle injury is not significant enough to warrant its 
consideration in order to fairly decide the merits of that 
particular claim.  In view of this finding, the Board 
concludes that none of this newly-received evidence is new 
and material.


ORDER

1.  The appeal of the claim of entitlement to service 
connection for a chronic back disability is dismissed.

2.  The appeal of the claim of entitlement to service 
connection for cramps in the hands, claimed as due to an 
undiagnosed illness, and on a direct basis, is denied.

3.  The appeal of the claim of entitlement to service 
connection for cramps in the legs, claimed as due to an 
undiagnosed illness, and on a direct basis, is denied.

4.  New and material evidence not having been submitted, the 
previously denied claim of entitlement to service connection 
for residuals of a left ankle injury remains unopened.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

